Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities:
On page 10, line 10, “SUS or AL” should perhaps specify stainless steel and aluminum. 
On page 11, line 23, “PTV main wing” is unclear as to what “PTV” stands for in this instance. Further explanation is requested as this abbreviation occurs again throughout the specification (for example at page 12, lines 6 and 25; page 13, line 15; and throughout page 14, lines 10-21). Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the PVC adhesive is applied to entire outside and inside surfaces of both the outer molding end and the outer supporting end after forming the core plate of claim 5; the PVC adhesive is applied to surfaces of upper and lower ends of an outer surface of the connection end and to an entire inner surface of the connection end simultaneously after forming the core plate of claim 5; the TPV adhesive is applied to a surface between an upper end and a lower end of an outer surface of the connection end after forming the core plate of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 2, 4-6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "buffer section" in line 3.  There is insufficient antecedent basis for this limitation in the claim because in claim 1, line 6, “a gap” is recited which is believed to be the same feature as the buffer section in the invention. It is unclear the difference between the feature of “a gap” and the “buffer section” recited in claim 2. Perhaps the gap of claim 1 should be a buffer section and claim 2 should recite that the buffer section is approximately 1-3 mm in length. 
Claim 4 recites the limitation "a bent portion” (second occurrence) in line 6. There is insufficient antecedent basis for this limitation in the claim because “a bent portion” is previously recited earlier in the same line. Perhaps the second occurrence of “a bent portion” should be “a second bent portion” for clarity. 
Claims 5 and 6 are unclear because both claims recite in lines 1 that “after forming the core plate” the respective “adhesive” is applied but this contradicts what is set forth in claim 1, namely that the adhesive is applied “before” forming the core plate and not “after” as now recited in each/both of claims 5 and 6. It is unclear if this is an additional step or if applicant intended for the limitations to recite “before forming” to correspond to that which is recited in claim 1. Clarification is kindly requested. 
Further for claims 5 and 6, the claims recite “inner” and “outer” or “inside” and “outside” surfaces without properly defining what applicant considered to be the “in” or the “out” directions. Without providing that baseline, a PHOSITA reading the claims cannot ascertain to which direction (surface) the adhesive is being applied. Correction and clarification are requested. 
Claim 8 recites the limitation "another part thereof” which is ambiguous and indefinite because it is unclear what applicant intends to recite with this phrase. The term can be interpreted as a different section/portion of the TPV main wing (ie not the “end”) or another part of the invention. Because the claim language is susceptible to two equally reasonable interpretations, the claim language is ambiguous, and, thus, indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential) and Ex parte Whitney (PTAB 2013). 

Allowable Subject Matter
Claims 1, 3, 7 are allowed. 
Claims 2, 4-6, and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this application is the inclusion of the specific steps of applying a polyvinyl chloride (PVC) adhesive to a first surface of the core plate, and simultaneously, applying the PVC adhesive and a thermoplastic vulcanizate (TPV) adhesive to a second surface of the core plate with a gap or buffer section between the PVC and TPV adhesives; forming the core plate into a shape with a predetermined section by feeding the core plate to which the PVC adhesive and the TPV adhesive are applied into a roll-forming machine and by bending the core plate; and extruding, after forming the core plate, a PVC skin layer and a PVC auxiliary wing on an area of the core plate to which the PVC adhesive is applied, and simultaneously, extruding a TPV main wing on an area thereof to which the TPV adhesive is applied in combination with the other elements recited which are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612